NUMBER 13-13-00431-CV

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                              CORPUS CHRISTI - EDINBURG


            IN RE REASSURE AMERICA LIFE INSURANCE COMPANY


                           On Petition for Writ of Mandamus


                                             OPINION

             Before Justices Rodriguez, Benavides, and Longoria
                       Opinion by Justice Rodriguez1

        By petition for writ of mandamus, Reassure America Life Insurance Company

(“Reassure”) seeks to compel the trial court2 to vacate its order granting presuit

depositions under Texas Rule of Civil Procedure 202. See TEX. R. CIV. P. 202. We

conditionally grant relief.
        1
           See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is
not required to do so. When granting relief, the court must hand down an opinion as in any other case.”);
id. R. 47.4 (distinguishing opinions and memorandum opinions).
        2
         The respondent in this original proceeding is the Honorable Albert Garcia, the Presiding Judge
of County Court at Law No. 6 of Hidalgo County, Texas. See TEX. R. APP. P. 52.2.
                                      I. BACKGROUND

       Real party in interest, Rene A. Garcia, filed a petition in his county of residence

seeking to take presuit depositions. The petition, entitled “Petition Requesting Oral

Depositions and Subpoena Duces Tecum (for documents) to Investigate Potential Claim

or Suit,” is filed against Reassure and states in relevant part:

              [Garcia] . . . asks the court for permission to take depositions by
       oral examination to obtain testimony to investigate a potential claim as
       allowed by Texas Rule of Civil Procedure 202.

       1.     [Garcia] . . . is an individual who resides in Hidalgo County, Texas.

       2.     The person(s) that are sought to be deposed are the person(s) with
              knowledge regarding the following:

              a.     The entire file regarding the policy number MP0153991, and
                     the policy number MP0153991;

              b.     All aspects of the agreement between [Garcia] and
                     [Reassure] including but not limited to any negotiations
                     leading up to its execution, the obligations of [Reassure],
                     and the insurance policy;

              c.     All aspects of [Reassure’s] policy, procedures, and manual;

              d.     Knowledge about the agreement also referred to as delivery
                     agent services agreement;

              e.     Knowledge about the sale of policy number MP0153391;
                     and

              f.     Knowledge about the corporate structure of [Reassure].

       Garcia further alleged that he sought to obtain the depositions “for use in an

anticipated suit in which [he] may be a party,” the “subject matter of the anticipated suit

is with regard to the policy number MP0153991 belonging to [Garcia],” and [his] “interest

in the anticipated suit is that he holds potential legal causes of action.” Garcia alleged

that the “substance of the information and testimony [he] expects to elicit from the

                                             2
persons involves business records, and any and all information regarding the names of

employees who were working at the time of the incident, and any information pertaining

to the incident made the basis of this cause.”         Garcia stated that the requested

depositions “may prevent a failure or delay of justice in an anticipated suit.” Garcia

further requested the court to order the persons with knowledge to produce documents

as follows:

       1).      The entire file regarding the policy number MP0153991, and the
                policy number MP0153991;

       2).      The company procedure underwriting manual of [Reassure];

       3).      The life insurance policy belonging to [Garcia], referenced policy
                number MP0153991; and

       4).      Detailed explanation of the cash value and face value that applies
                to [Garcia’s] policy.

       Reassure filed an objection to the petition in which it asserted, inter alia, that the

petition fails to comply with Texas Rule of Civil Procedure 202 because it fails to provide

any factual background or the reasons for the requested depositions and documents;

the significant burden and expense of the requested depositions outweigh any likely

benefits; there is no injustice or possible delay that would require the requested

depositions; the request for depositions is not reasonably tailored to include only

relevant matters; and its current underwriting policy is a confidential and proprietary

trade secret.

       After a non-evidentiary hearing, the trial court granted the petition.      The trial

court’s order provides in pertinent part as follows:

               [T]his Court . . . finds: 1) that allowing the requested discovery may
       prevent a failure or delay of justice in the anticipated suit, and/or; 2) that
       the likely benefit of allowing [Garcia] to take the requested depositions to

                                             3
investigate a potential claim outweighs the burden or expense of the
procedure.

       IT IS THEREFORE ORDERED that [Garcia] may take the
depositions by oral examinations of the person(s) with knowledge and that
they produce documents 30 days prior to the taking of the first scheduled
deposition.

       IT IS ORDERED that the persons with knowledge regarding the
following subjects be deposed:

a.    The entire file regarding the policy number MP0153991, and the
      policy number MP0153991;

b.    All aspects of the agreement between [Garcia] and [Reassure] and
      the predecessor entities that consummated or owned the policy in
      question, including but not limited to any negotiations leading up to
      its execution, and the obligations of [Reassure] and the
      predecessor entities that consummated or owned the policy in
      question;

c.    All aspects of [Reassure’s] (and the predecessor entities that
      consummated the contract) policies, procedures, and manual that
      existed at the time of the consummation of the policies at issue and
      today;

d.    Knowledge about the agreement also referred to as delivery agent
      services agreement;

e.    Knowledge about the sale of policy number MP0153391 to [Garcia];

f.    Knowledge about the sale of policy number MP0153391 by the
      predecessor entity that consummated the contract to [Reassure].
      Note, this is knowledge about the sale on the secondary markets of
      the policy in question;

g.    Knowledge about the corporate structure of [Reassure] and the
      predecessor entities that consumed [sic] or owned the policy in
      question;

h.    Knowledge about the mergers and acquisitions of the predecessor
      entities in question and by [Reassure]; and

i.    Knowledge about the liability [Reassure] incurred from its
      predecessor entities that owned policy number MP0153991.


                                    4
....

       IT IS ORDERED that the following documents be produced 30 days
from the signing of this order:

a.     The entire file regarding the policy number MP0153991, and the
       policy number MP0153991;

b.     All collateral agreements (contracts) to the agreement between
       [Garcia] and [Reassure] and the predecessor entities that
       consummated or owned the policy in question, including but not
       limited to any negotiations leading up to its execution, evaluations
       by risk management and the obligations of [Reassure] and the
       predecessor entities that consummated or owned the policy in
       question;

c.     All [Reassure’s] (and the predecessor entities that consummated
       the contract) policies, procedures, and manuals that existed at the
       time of the consummation of the policies at issue and today with
       respect to sales, underwriting and insured rights to access to their
       policies and policy information;

d.     The delivery agent services agreement;

e.     The sales policy and procedural manual of policy number
       MP0153391 to [Garcia];

f.     The documents reflecting the sale of policy number MP0153391 by
       the predecessor entity that consummated the contract to
       [Reassure]. Note, these are documents about the sale on the
       secondary markets of the policy in question;

g.     Documents with regard to the corporate structure and the changes
       of [Reassure] and the predecessor entities that consumed or
       owned the policy in question;

h.     Documents reflecting the mergers and acquisitions of the
       predecessor entities in question and by [Reassure] . . . .

i.     Documents reflecting the liability [Reassure] incurred from its
       predecessor entities that owned policy number MP0153991. If
       there is an Asset/Purchase agreement or similar document it must
       be produced[; and]

j.     The underwriting manuals of [Reassure] and the predecessor
       entities that consummated the contract/policy in question.

                                    5
      This original proceeding ensued. By one issue, Reassure contends that the trial

court abused its discretion in granting the petition for presuit depositions. The Court

requested and received a response to the petition for writ of mandamus from Garcia,

and received a reply from Reassure.

                            II. STANDARD FOR MANDAMUS REVIEW

      Mandamus relief is proper to correct a clear abuse of discretion when there is no

adequate remedy by appeal. In re Frank Motor Co., 361 S.W.3d 628, 630–31 (Tex.

2012) (orig. proceeding); In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36

(Tex. 2004) (orig. proceeding). “A trial court has no discretion in applying the law to the

facts or determining what the law is.” In re Prudential Ins. Co. of Am., 148 S.W.3d at

135. We assess the adequacy of an appellate remedy by balancing the benefits of

mandamus review against the detriments. In re State, 355 S.W.3d 611, 614–15 (Tex.

2011) (orig. proceeding); In re Team Rocket, L.P., 256 S.W.3d 257, 262 (Tex. 2008)

(orig. proceeding).   In performing this balancing, we look at a number of factors

including whether mandamus review “will spare litigants and the public ‘the time and

money    utterly   wasted    enduring   eventual   reversal   of   improperly   conducted

proceedings.’” In re State, 355 S.W.3d at 615 (quoting In re Prudential Ins. Co. of Am.,
148 S.W.3d at 136).

      An improper order under Rule 202 may be set aside by mandamus. In re Wolfe,

341 S.W.3d 932, 933 (Tex. 2011) (orig. proceeding); In re Jorden, 249 S.W.3d 416, 420

(Tex. 2008) (orig. proceeding); In re Emergency Consultants, Inc., 292 S.W.3d 78, 80

(Tex. App.—Houston [14th Dist.] 2007, orig. proceeding); In re Hewlett Packard, 212



                                            6
S.W.3d 356, 360 (Tex. App.—Austin 2006, orig. proceeding)).3 In this regard, we note

that depositions, once taken, cannot be “untaken,” see In re Jorden, 249 S.W.3d at 419,

and mandamus has historically issued for discovery that is “well outside the proper

bounds.” In re Am. Optical Corp., 988 S.W.2d 711, 713 (Tex. 1998) (orig. proceeding);

see also In re Chernov, 399 S.W.3d 234, 235 (Tex. App.—San Antonio 2012, orig.

proceeding) (holding that a party to a Rule 202 proceeding has no adequate remedy by

appeal if the trial court abused its discretion in ordering discovery that would

compromise procedural or substantive rights)).               We review the trial court’s order

granting the verified petition to take depositions before suit under an abuse of discretion

standard. Patton Boggs LLP v. Mosely, 394 S.W.3d 565, 568–69 (Tex. App.—Dallas

2011, no pet.); In re Hewlett Packard, 212 S.W.3d 356, 360 (Tex. App.—Austin 2006,

orig. proceeding [mand. denied]).

                                        III. APPLICABLE LAW

       Texas Rule of Civil Procedure 202 permits a person to petition the court for

authorization to take a deposition before suit is filed in two circumstances:                    (1) to

perpetuate or obtain the person’s own testimony or that of any other person for use in

an anticipated suit; or (2) to investigate a potential claim or suit.                TEX. R. CIV. P.

202.1(a), (b). A Rule 202 petition must, in summary:

       (1)     be verified;
       3
          The Texas Supreme Court has explained that presuit deposition orders are appealable only if
sought from someone against whom suit is not anticipated. See In re Jorden, 249 S.W.3d 416, 419 (Tex.
2008) (orig. proceeding) (citing Ross Stores, Inc. v. Redken Labs., Inc., 810 S.W.2d 741, 742 (Tex.
1991)). In contrast, when presuit depositions are sought from an anticipated defendant, as in this case,
such orders have been considered ancillary to the subsequent suit, and thus are neither final nor
appealable. In re Jorden, 249 S.W.3d at 419 (citing Office Emp. Int’l Union Local 277 v. Sw. Drug Corp.,
391 S.W.2d 404, 406 (Tex. 1965)) (“The taking of depositions to perpetuate testimony is ancillary to the
anticipated suit.”); see also Cognata v. Down Hole Injection, Inc., 375 S.W.3d 370, 381–82 (Tex. App.—
Houston [14th Dist.] 2012, pet. denied) (“Mandamus is the proper vehicle to challenge a Rule 202 order
when the order seeks discovery from a party against whom suit is anticipated.”).

                                                   7
       (2)    be filed in the proper court of any county where venue of an
              anticipated suit may lie or where the witness resides, if no suit is
              anticipated;

       (3)    be in the name of the petitioner;

       (4)    state either that the petitioner anticipates the institution of suit in
              which the petitioner may be a party or that the petitioner seeks to
              investigate a potential claim;

       (5)    state the subject matter of the anticipated action, if any, and the
              petitioner’s interest therein;

       (6)    if suit is anticipated, state the names, addresses, and telephone
              numbers of the persons petitioner expects to have interests
              adverse to petitioner’s, or state that this information cannot be
              ascertained through diligent inquiry and describe those persons;

       (7)    state the names, addresses, and telephone number of the persons
              to be deposed, the substance of the expected testimony, and the
              petitioner’s reasons for wanting the testimony; and

       (8)    request an order authorizing the petitioner to take the depositions of
              the persons named in the petition.

See generally id. R. 202.2(a)–(h). The trial court “must” order the deposition to be taken

“if, but only if,” it finds that: (1) allowing the petitioner to take the requested deposition

may prevent a failure or delay of justice in an anticipated suit; or (2) the likely benefit of

allowing the petitioner to take the requested deposition to investigate a potential claim

outweighs the burden or expense of the procedure.            Id. R. 202.4(a).     The Texas

Supreme Court has expressly held that these findings may not be implied from support

in the record. In re Does, 337 S.W.3d 862, 865 (Tex. 2011) (orig. proceeding).

       “Rule 202 depositions are not now and never have been intended for routine use.

There are practical as well as due process problems with demanding discovery from

someone before telling them what the issues are.” In re Jorden, 249 S.W.3d at 423.


                                              8
Accordingly, courts must strictly limit and carefully supervise pre-suit discovery to

prevent abuse of the rule. In re Wolfe, 341 S.W.3d at 933. Rule 202 was not intended

as a means of obtaining otherwise unobtainable discovery.                        See id. (noting that

petitioner “cannot obtain by Rule 202 what it would be denied in the anticipated action”).

Rule 202 expressly limits the scope of discovery in depositions to “the same as if the

anticipated suit or potential claim had been filed.” Id. (citing TEX. R. CIV. P. 202.5). Rule

202, like all the rules of civil procedure, was fashioned by the Texas Supreme Court as

a means of “obtain[ing] a just, fair, equitable and impartial adjudication of the rights of

litigants under established principles of substantive law.” City of Dallas v. Dallas Black

Fire Fighters Ass’n, 353 S.W.3d 547, 554 (Tex. App.—Dallas 2011, no pet.) (citing TEX.

R. CIV. P. 1); see Combs v. Tex. Civil Rights Project, No. 03-11-00538-CV, 2013 WL
4820176, at *4 (Tex. App.—Austin Aug. 29, 2013, no pet.).

                                             IV. ANALYSIS

        As stated previously, Reassure contends that the petition fails to meet the

requirements of Rule 202.4 See generally TEX. R. CIV. P. 202.2. Reassure specifically

contends, inter alia, that the petition failed to identify the persons with interests adverse

to Garcia’s, failed to identify the substance of the testimony being sought, and failed to

give any reason for Garcia’s desire to obtain the documents and testimony. Rule 202

expressly requires the petition to state the “substance of the testimony that the

petitioner expects to elicit from each and the petitioner’s reasons for desiring to obtain

the testimony of each.” Id. R. 202.2(g).

        4
          Some of Reassure’s many contentions relate solely to those portions of Rule 202 that apply to
presuit depositions in which suit is anticipated, rather than those pertaining to the investigation of a
potential claim or suit. See, e.g., TEX. R. CIV. P. 202(f)(2). However, the petition and order in this case
expressly reference both rationales for presuit depositions because they expressly seek and order
depositions for use in an anticipated suit and to investigate a potential claim or suit.

                                                    9
       The petition in this case states that the “subject matter of the anticipated suit is

with regard to the policy number MP0153991 belonging to [Garcia],” and that Garcia’s

“interest in the anticipated suit is that he holds potential legal causes of action.” Garcia

alleged that the “substance of the information and testimony [he] expects to elicit from

the persons involves business records, and any and all information regarding the names

of employees who were working at the time of the incident, and any information

pertaining to the incident made the basis of this cause.”

       In examining Reassure’s contention that Garcia’s petition is insufficient, we are

mindful that Rule 202 does not require a petitioner to plead a specific cause of action;

instead, it requires only that the petitioner state the subject matter of the anticipated

action, if any, and the petitioner’s interest therein. See In re Emergency Consultants,

Inc., 292 S.W.3d 78, 79 (Tex. App.—Houston [14th Dist.] 2007, orig. proceeding)

(noting that requiring a Rule 202 petitioner to plead a viable claim “would eviscerate the

investigatory purpose of Rule 202 and essentially require one to file suit before

determining whether a claim exists” and would place “counsel in a quandary,

considering counsel’s ethical duty of candor to the court and the requirements of [rule

13]”); see also City of Houston v. U.S. Filter Wastewater Grp., Inc., 190 S.W.3d 242,

245 n.2 (Tex. App.—Houston [1st Dist.] 2006, no pet.) (“Rule 202 does not require a

petitioner to plead a specific cause of action.”). In other words, the nature of Rule 202

as an investigatory tool necessitates some breadth of pleading and dictates that we

liberally construe the petition.

       We nevertheless agree with Reassure that Garcia’s petition does not comply with

the requirements of Rule 202. The petition only states that the depositions are sought


                                            10
“for use in an anticipated suit in which [Garcia] may be a party,” the “subject matter of

the anticipated suit is with regard to the policy number MP0153991,” and Garcia’s

“interest in the anticipated suit is that he holds potential legal causes of action.” Garcia

alleged that the “substance of the information and testimony” expected “involves

business records, and any and all information regarding the names of employees who

were working at the time of the incident, and any information pertaining to the incident

made the basis of this cause.”

       The petition does not otherwise describe the “incident made the basis of this

cause,” identify the date or dates that the “incident” occurred, the anticipated suit, or the

potential claim or suit. See TEX. R. CIV. P. 202.2. The petition does not name any

adverse parties or state that they cannot be identified through diligent inquiry. See id.

Further, the petition does not state why the depositions would prevent a failure or delay

of justice in an anticipated suit or why the likely benefit of the depositions outweighs

their burden or expense. See id.; R. 202.1, 202.4. In this regard, we note that the

scope of discovery is delineated by the subject matter of the anticipated action. See

TEX. R. CIV. P. 192.3(a); see also In re CSX Corp., 124 S.W.3d 149, 152 (Tex. 2003)

(orig. proceeding). A petition that merely tracks the language of Rule 202 in averring

the necessity of a presuit deposition, without including any explanatory facts regarding

the anticipated suit or the potential claim, is insufficient to meet the petitioner’s burden.

Cf. In re Does, 337 S.W.3d at 865 (concluding that Rule 202’s required findings cannot

be implied from support in the record and noting that the petitioner “made no effort to

present the trial court with a basis for the [Rule 202] findings.         Not only are the

allegations in its petition and motion to compel sketchy, they mostly concern possible


                                             11
causes of action by Klein, who is not a party to the proceeding.”). There is nothing in

Garcia’s petition which provides the trial court or Reassure with any facts regarding the

alleged “incident made the basis of this case” other than the bare identification of the

insurance policy at issue.

        The arguments advanced by Garcia’s counsel at the hearing on the petition do

not further elucidate these matters. Counsel asserted that the suit involves Reassure’s

sale of a funeral policy and the “chain of custody” regarding the corporate structure and

responsibilities for the policy. Garcia’s counsel argued that Reassure “ha[d] done some

wrong not only to [Garcia] but to a whole litany of elderly people that [Reassure has]

taken advantage of.” Counsel asserted that the information sought was necessary to

“give us a foot inside of the door to all of the, you know, skeletons, knives and, you

know, pistols that they have inside of there.” The deficiencies in the petition were not

alleviated by any evidence adduced at the hearing on the petition. In the instant case,

Garcia did not offer his verified petition into evidence at the hearing and offered no

supporting evidence or testimony.5

        As the petitioner, Garcia had the burden to show either that allowing him to take

the depositions would prevent a failure or delay of justice in an anticipated suit, or that

the likely benefit of allowing him to take the requested depositions to investigate a

potential claim or suit outweighs the burden or expense of the procedure. See In re


        5
           Given our holding, we need not address the evidentiary requirements for an order granting a
petition for presuit depositions. See, e.g., In re Hochheim Prairie Farm Mut. Ins. Ass'n, 115 S.W.3d 793,
796 (Tex. App.—Beaumont 2003, orig. proceeding) (“Given that the real parties in interest adduced no
evidence of imminent loss of the witnesses' testimony, the prejudice to the insurance company in having
to submit its employees for deposition far outweighs any benefit to the real parties in interest.”); see also
In re Contractor’s Supplies, Inc., No. 12-09-00231-CV, 2009 WL 2488374, at *5 (Tex. App.—Tyler Aug.
17, 2009, orig. proceeding) (mem. op.) (holding that the Rule 202 petition itself does not constitute
evidence for purposes of supporting the required findings).

                                                    12
Hewlett Packard, 212 S.W.3d at 363–64; In re Hochheim Prairie Farm Mut. Ins. Ass’n,

115 S.W.3d 793, 796 (Tex. App.—Beaumont 2003, orig. proceeding); see also In re

Contractor’s Supplies, Inc., No. 12-09-00231-CV, 2009 WL 2488374, at *5 (Tex. App.—

Tyler Aug. 17, 2009, orig. proceeding) (mem. op.); In re Campos, No. 02-07-00197-CV,

2007 WL 2013057, at *4 (Tex. App.—Fort Worth July 12, 2007, orig. proceeding [mand.

denied]) (mem. op. per curiam). To obtain an order authorizing presuit depositions, the

petitioner must make some effort to present the trial court with a basis for one of these

required findings.    See In re Does, 337 S.W.3d at 865.         As stated by the Texas

Supreme Court, the allegations in the petition must be more than “sketchy.” See id. We

conclude that Garcia’s petition in this case is insufficient to meet the requirements of

Rule 202.

       We finally turn to Reassure’s ultimate complaint that the order at issue exceeds

the scope of permissible discovery. The rules of procedure provide that the scope of

discovery includes any unprivileged information that is relevant to the subject matter of

the action, even if it would be inadmissible at trial, as long as the information sought

appears “reasonably calculated to lead to the discovery of admissible evidence.” TEX.

R. CIV. P. 192.3(a); see also In re CSX Corp., 124 S.W.3d at 152.            Information is

relevant if it tends to make the existence of a fact that is of consequence to the

determination of the action more or less probable than it would be without the

information.   TEX. R. EVID. 401.    The phrases “relevant to the subject matter” and

“reasonably calculated to lead to admissible evidence” are liberally construed to allow

litigants to obtain the fullest knowledge of the facts and issues prior to trial. Axelson v.

McIlhany, 798 S.W.2d 550, 553 (Tex. 1990) (orig. proceeding); In re Exmark Mfg. Co.,


                                            13
Inc., 299 S.W.3d 519, 526 (Tex. App.—Corpus Christi 2009, orig. proceeding [mand.

dism’d]); see also TEX. R. CIV. P. 1.

       Reassure contends, among other arguments, that the trial court’s order requires

discovery on subjects and documents that were not requested in the petition.              For

instance, Garcia’s petition does not request discovery from persons knowledgeable

regarding Reassure’s predecessor entities, but the order requires the deposition of

persons knowledgeable regarding Reassure’s predecessor entities, including the

predecessors’ policies, procedures, and manuals, their corporate structure, their

mergers and acquisitions, and the liability they transferred to Reassure.            Garcia’s

petition requests the production of four categories of documents; whereas the order

requires the production of ten categories of documents. We agree that a party cannot

be compelled to produce discovery that has not been requested. See In re Exmark Mfg.

Co., Inc., 299 S.W.3d at 531; In re Lowe’s Companies, Inc., 134 S.W.3d 876, 880 n.1

(Tex. App.—Houston [14th Dist.] 2004, orig. proceeding). Accordingly, the trial court

abused its discretion to the extent that it ordered the production of discovery that was

not requested.

       Finally, Reassure contends that the requested discovery goes well beyond the

scope of permissible discovery and constitutes an impermissible fishing expedition.

While Reassure invites us to determine the appropriate scope of discovery in this

matter, we decline to do so. Given our holdings in this matter, any such analysis would

be unnecessary. See TEX. R. APP. P. 47.1. Moreover, the proper scope of discovery is

delineated by reference to the subject matter of the action, and we have already held

that Garcia’s petition insufficiently identified any “anticipated suit” or “potential claim or


                                             14
suit,” and thus, any such inquiry would fail at the inception.        See TEX. R. CIV. P.

192.3(a), 202.1, 202.4; see also In re CSX Corp., 124 S.W.3d at 152.

                                      V. CONCLUSION

       The trial court’s order of July 11, 2013 granting Garcia’s petition for presuit

depositions constituted an abuse of discretion because Garcia failed to meet the

requirements of Texas Rule of Civil Procedure 202. See TEX. R. APP. P. 202; In re

Hewlett Packard, 212 S.W.3d at 363–64.            Moreover, Reassure lacks an adequate

remedy by appeal. See In re Wolfe, 341 S.W.3d at 933.

       The Court, having examined and fully considered the petition for writ of

mandamus, the response, and the reply, is of the opinion that Reassure has met its

burden to obtain mandamus relief. See id. Accordingly, the stay previously imposed by

this Court is lifted. See TEX. R. APP. P. 52.10(b) (“Unless vacated or modified, an order

granting temporary relief is effective until the case is finally decided.”). We conditionally

grant Reassure’s petition for writ of mandamus. We are confident that the trial court will

withdraw its order. The writ will issue only if the trial court fails to comply with this

opinion.



                                                                NELDA V. RODRIGUEZ
                                                                Justice


Delivered and filed the 13th
day of November, 2013.




                                             15